 Case 21-04058          Doc 115       Filed 08/20/21 Entered 08/20/21 15:51:34                   Desc Main
                                       Document     Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                     §     Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §     CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §     Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §
_______________________________________________________________________________

 DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER
______________________________________________________________________________

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        Kenneth E. Head (“Head”) files this Amended Motion to Quash and for Protective Order,

and respectfully shows as follows:

                                            I. BACKGROUND

        1.       On December 21, 2021, Debtors filed their voluntary petitions under Chapter 11 of

the Bankruptcy Code (the "Bankruptcy Proceeding").




1
  The “Debtors” in the above-described jointly administered Chapter 11 bankruptcy cases (“Cases”) are Spherature
Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705, WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace, LLC (“WV Marketplace”)
EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255, WorldVentures Services, LLC (“WV
Services”) EIN#2220.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 1
    Case 21-04058    Doc 115     Filed 08/20/21 Entered 08/20/21 15:51:34            Desc Main
                                  Document     Page 2 of 9



         2.    On February 22, 2021, the Debtors commenced this Adversary Proceeding by filing

Plaintiff’s Original Complaint and Request for Preliminary Injunction against Head alleging

claims for breach of contract and breach of fiduciary duty. 2 On the same date, the Debtors filed

Plaintiff’s Emergency Application for a Temporary Restraining Order and Preliminary

Injunction. 3 Additionally, Debtors filed Plaintiffs’ Emergency Motion for Expedited Discovery. 4

         3.    On February 26, 2021, the Court entered an Order Granting Plaintiffs’ Emergency

Application for Temporary Restraining Order. 5

         4.    Also, on February 26, 2021, the Court entered an Agreed Expedited Discovery

Scheduling Order (“Expedited Discovery Order”). 6 The Expedited Discovery Order was agreed

for the sole purpose of preparing for the hearing on Plaintiffs’ Application for Preliminary

Injunction.

         5.    On March 25, 2021, Head filed Defendant’s Motion to Dismiss Complaint Pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure or, Alternatively, Motion for a More

Definite Statement Pursuant to Rule 12(e) (“Motion to Dismiss Complaint”). 7

         6.    On March 26, 2021, the Court held a video hearing on Plaintiffs’ Application for

Preliminary Injunction and rendered a ruling granting that application. On April 6, 2021, the Court

entered the Order Granting Plaintiffs’ Application for Preliminary Injunction. 8




2
  Dkt. 1.
3
  Dkt. 2.
4
  Dkt. 3.
5
  Dkt. 15.
6
  Dkt. 16.
7
  Dkt. 64.
8
  Dkt. 70.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 2
     Case 21-04058      Doc 115       Filed 08/20/21 Entered 08/20/21 15:51:34                    Desc Main
                                       Document     Page 3 of 9



         7.      On April 7, 2021, Head filed Defendant’s Motion for Withdrawal of the Reference

Pursuant to 11 U.S.C. § 157(d) and FRBP 5011 which Plaintiffs oppose (“Motion to Withdraw

Reference”). 9

         8.      Also, on or about April 7, 2021, the parties exchanged emails regarding a proposed

scheduling order. However, before any agreement or resolution of a proposed scheduling order,

and without conducting a conference pursuant to Rule 26, Debtors served discovery.

         9.      On April 14, 2021, Debtors served Plaintiff’s Second Request for Production to

Defendant Kenneth E. Head (“Second Request for Production”). 10 Additionally, Debtors served

the following:

                 a. Notice of Subpoena to Produce Documents to Non-Party Leigh Holcomb and
                    related Subpoena demanding production on May 14, 2021;

                 b. Notice of Subpoena to Produce Documents to Non-Party John Halcomb and
                    related Subpoena demanding production on May 14, 2021;

                 c. Notice of Subpoena to Produce Documents to Non-Party Matt Morris and
                    related Subpoena demanding production on May 14, 2021;

                 d. Notice of Subpoena to Produce Documents to Non-Party Byron Schrag and
                    related Subpoena demanding production on May 14, 2021;

                 e. Notice of Subpoena to Produce Documents to Non-Party Jay Payso and related
                    Subpoena demanding production on May 14, 2021;

                 f. Notice of Subpoena to Produce Documents to Non-Party Izhak Ben Shabat and
                    related Subpoena demanding production on May 14, 2021;

                 g. Notice of Subpoena to Produce Documents to Non-Party Muzafer Najifi and
                    related Subpoena demanding production on May 14, 2021;

                 h. Notice of Subpoena to Produce Documents to Non-Party Jeff Bolf and related
                    Subpoena demanding production on May 14, 2021;



9
 Dkt. 72.
10
  A copy of Plaintiffs’ Second Request for Production to Defendant Kenneth E. Head is attached hereto as Exhibit
A.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 3
     Case 21-04058       Doc 115      Filed 08/20/21 Entered 08/20/21 15:51:34                    Desc Main
                                       Document     Page 4 of 9



                 i. Notice of Subpoena to Produce Documents to Non-Party Jefferson Santos and
                    related Subpoena demanding production on May 14, 2021;

                 j. Notice of Subpoena to Produce Documents to Non-Party Seacret Direct, LLC
                    and related Subpoena demanding production on May 14, 2021 (collectively, the
                    “Non-Party Subpoenas”). 11

           10.   On April 16, 2021, Debtors filed Plaintiffs’ First Amended Complaint (“First

Amended Complaint”). 12 Head has not yet filed an answer or otherwise responded to the First

Amended Complaint.

           11.   On April 30, 2021, Head filed Defendant’s Motion to Dismiss Complaint Pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure or, Alternatively, Motion for a More

Definite Statement Pursuant to Rule 12(e) (“Motion to Dismiss Amended Complaint”). 13

           12.   On May 7, 2021, Debtors filed Plaintiffs’ Response to Defendant’s Motion for

Withdrawal of the Reference Pursuant to 11 U.S.C. § 1574(d) and FRBP 5011. 14

           13.   On May 12, 2021, Head filed Defendant’s Reply to Plaintiffs’ Response to

Defendant’s Motion for Withdrawal of the Reference Pursuant to 11 U.S.C. § 1574(d) and FRBP

5011. 15

           14.   On May 27, 2021, Debtors filed Plaintiffs’ Response to Defendant’s Motion to

Dismiss First Amended Complaint or, Alternatively, Motion for More Definite Statement. 16

           15.   On June 11, 2021, Head filed Defendant’s Reply to Plaintiffs’ Response to

Defendant’s Motion to Dismiss First Amended Complaint or, Alternatively, Motion for More

Definite Statement. 17


11
   A copy of the April 14, 2021 email from Debtors’ counsel along with the Non-Party Subpoenas is attached as
Exhibit B.
12
   Dkt. 76.
13
   Dkt. 88.
14
   Dkt. 90.
15
   Dkt. 93.
16
   Dkt. 99.
17
   Dkt. 104.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 4
     Case 21-04058      Doc 115     Filed 08/20/21 Entered 08/20/21 15:51:34            Desc Main
                                     Document     Page 5 of 9



           16.    Debtors and Head entered into a series of “standstill” agreements, the last of which

expired on August 16, 2021.

           17.    The current deadline for Head to respond to the Second Request for Production and

for the Non-Parties to respond to the Non-Party Subpoenas is September 7, 2021.

           18.    Head’s Motion to Dismiss Amended Complaint and Motion to Withdraw Reference

are set for hearing on August 26, 2021 at 1:30 p.m. 18

                                II. ARGUMENT AND AUTHORITY

           19.    Head moves this Court to issue an order quashing the Second Request for

Production and Non-Party Subpoenas. Movant further seeks an order of protection excusing

compliance with the Second Request for Production and the request for documents.

           20.    The Court may enter a protective order with respect to a request for documents or

deposition under Fed. R. Civ. P. 26(c) and 32. Rule 26(c) is applicable in this proceeding under

Rules 7026 and 9014 of the Federal Rules of Bankruptcy Procedure.

           21.    Fed. R. Civ. P. 26(d) provides that:

           A party may not seek discovery from any source before the parties have conferred
           as required by Rule 26(f), except in a proceeding exempt from initial disclosure
           under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by
           court order.

Rule 26(d) is applicable in adversary proceedings under Rules 7026 and 9014 of the Federal Rules

of Bankruptcy Procedure. This adversary proceeding is not exempted by Rule 26(a)(1)(B).

           22.    The parties have not completed a conference pursuant Rule 26(f). Although eight

(8) depositions have already been taken, Debtors indicated they wanted to take ten (10) additional

depositions. Head inquired as to whom Debtors sought to depose in these ten (10) additional

depositions. Other than identifying two witnesses who have already been deposed, Head and Izhak


18
     Dkt. 111.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 5
     Case 21-04058     Doc 115      Filed 08/20/21 Entered 08/20/21 15:51:34             Desc Main
                                     Document     Page 6 of 9



Ben Shabat, the principal of Seacret Direct, LLC, Debtors failed to identify any other potential

deponents. At the same time, Head filed the Motion to Withdraw Reference. Debtors refused to

agree to the withdrawal of the reference despite the fact that Debtors’ only two claims, breach of

contract and breach of fiduciary duty, are non-core state law claims.

           23.   Further, Head has not yet answered or otherwise responded to Debtors’ First

Amended Complaint.          The Court has not yet heard, much less issued her report and

recommendation on, Head’s Motion to Withdraw the Reference. Head requests that the Court

grant his Motion to Quash and grant Head a protective order prohibiting Debtors from conducting

discovery under the Second Request for Production and the Non-Party Subpoenas.

           24.   Finally, the Court should consider the need for discovery in this case in light of the

events in the underlying bankruptcy case.         Debtors claimed that they filed the underlying

bankruptcy case in order to sell their assets. In January 2021, Debtors filed a sale motion to

establish bid procedures and setting the original deadline to file the “stalking horse” asset purchase

agreement for February 9, 2021. Yet, more than six (6) months have gone by, and Debtors

continued the hearing on their motion to approve bidding procedures at least four times. On June

2, 2021, Debtors filed Debtor’s Motion for Entry of an Order (A) Approving Binding Term Sheet,

(B) Approving Expense Reimbursement and Break Up Fee to the Plan Sponsor and (C) Granting

Certain Related Relief identifying Verona International Holdings, Inc. as the Plan Sponsor.19

Subsequently, on June 25, 2021, the Court entered an Order Approving Expense Reimbursement

and Breakup Fee for Term-Sheet Plan Sponsor/Purchaser which provided for a closing date of

August 31, 2021. 20 Although the Debtors filed a Chapter 11 plan contemplating the sale to Verona

on July 19, 2021, no disclosure statement has been filed. The Court should consider these events


19
     Dkt. 289.
20
     Dkt. 329.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 6
     Case 21-04058        Doc 115   Filed 08/20/21 Entered 08/20/21 15:51:34            Desc Main
                                     Document     Page 7 of 9



because Debtors’ requested discovery must be proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, and whether the

burden or expenses of the proposed discovery outweighs its likely benefit. 21 If Debtors are

successful in selling their assets, discovery in this case may be unnecessary because there would

be no business interest of the Debtors to protect. At this point, due to Debtors’ inaction on the sale

process, it appears Debtors filed for bankruptcy to enforce a non-compete agreement (a likely first

in the bankruptcy world). Finally, the burden and expense of the discovery at this time outweighs

the likely benefit because of the potential ramifications of a sale, especially if Seacret Direct, LLC

is allowed to participate and is the winning bidder.

         25.      Perhaps more important to the Court, the burden and expense of the requested

discovery is depleting the assets of the bankruptcy estate by the fees incurred by Debtors’ counsel

and the Unsecured Creditors’ Committee’s counsel. According to the Amended Objection To

Debtors’ Emergency Motion For Interim And Final Order Granting Use of Cash Collateral And

Scheduling Final Hearing filed by Montgomery Capital Advisors, LLC, the Debtors will be

administratively insolvent due to the accrual of professional fees in this case. [1] On August 20,

2021, Debtors filed a fee application seeking approximately $2.3 million, of which approximately

$1.5 million relates to litigation. 22 Counsel for the Unsecured Creditors Committee recently

obtained approval for an interim fee application in the amount of $724,356 for the months of April

through June and had previously obtained approval for interim fees in the amount of $620,576 for

the months of February and March. 23 The July Operating Report for the Spherature Investments

case reflects that $5,369,240 in professional fees have accrued in the Debtors’ cases. Although


21
   Fed. R. Civ. P. 26(b)(1).
[1]
   Dkt. 218.
22
   Dkt. 399.
23
   Dkt. 291, 326.


DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 7
 Case 21-04058       Doc 115     Filed 08/20/21 Entered 08/20/21 15:51:34             Desc Main
                                  Document     Page 8 of 9



the Debtors are spending tremendous resources on litigation, the purpose of the Debtors’

bankruptcy filing is supposed to be a sale process, which appears to have stalled. Weighing the

factors in Rule 26, Debtors’ requested discovery requests should be quashed at this time

       26.    This motion is being filed in the interest of justice, and not for purposes of delay.

       WHEREFORE, PREMISES CONSIDERED, Movant requests that the Court grant

Movant’s Motion to Quash and for Protective Order and grant Defendant such other and further

relief to which Defendant may show himself to be entitled.

DATED: August 20, 2021

                                             Respectfully submitted,

                                             SINGER & LEVICK, P.C.


                                             By:      /s/Todd A. Hoodenpyle
                                                     Todd A. Hoodenpyle
                                                     State Bar No. 00798264
                                                     hoodenpyle@singerlevick.com
                                                     Michelle E. Shriro
                                                     State Bar No. 18310900
                                                     mshriro@singerlevick.com
                                             16200 Addison Road, Suite 140
                                             Addison, Texas 75001
                                             Tel. (972) 380-5533
                                             Fax (972) 380-5748

                                             ATTORNEYS FOR DEFENDANT
                                             KENNETH E. HEAD




DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 8
 Case 21-04058         Doc 115      Filed 08/20/21 Entered 08/20/21 15:51:34                Desc Main
                                     Document     Page 9 of 9



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on August 20, 2021.

Via Email: slockhart@foley.com

Steven C. Lockhart
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201


                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle



                               CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with Steven Lockhart, attorney for Debtors, and Debtors
are opposed to the requested relief. Therefore, this motion is submitted for the Court’s consideration.

                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




DEFENDANT’S AMENDED MOTION TO QUASH AND FOR PROTECTIVE ORDER - PAGE 9
